Case 18-09108-RLM-11   Doc 1423-4    Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 1 of
                                         21



                                    EXHIBIT D

                 Detailed Expense Records Of Jenner & Block LLP
Case 18-09108-RLM-11   Doc 1423-4   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 2 of
                                        21




                         April 2020
    Case 18-09108-RLM-11      Doc 1423-4Filed 02/03/21 EOD 02/03/21 17:26:42    Pg 3 of
                                         LAW 21
                                             OFFICES

                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




EXPENSES                                                              MATTER NUMBER - 10172


  4/06/20   Pacer Charges; PACER SERVICE CENTER; 04/06/2020                              3.20
  4/06/20   Pacer Charges; PACER SERVICE CENTER; 04/06/2020                              3.50
  4/06/20   Pacer Charges; PACER SERVICE CENTER; 04/06/2020                               .80
  4/06/20   Pacer Charges; PACER SERVICE CENTER; 04/06/2020                              1.40
  4/06/20   Pacer Charges; PACER SERVICE CENTER; 04/06/2020                              1.30
  4/06/20   Pacer Charges; PACER SERVICE CENTER; 04/06/2020                               .70
  4/06/20   Pacer Charges; PACER SERVICE CENTER; 04/06/2020                              6.30
  4/06/20   Pacer Charges; PACER SERVICE CENTER; 04/06/2020                              2.20
  4/06/20   Pacer Charges; PACER SERVICE CENTER; 04/06/2020                               .60
  4/06/20   Pacer Charges; PACER SERVICE CENTER; 04/06/2020                              1.00
  4/06/20   Pacer Charges; PACER SERVICE CENTER; 04/06/2020                               .70
  4/06/20   Pacer Charges; PACER SERVICE CENTER; 04/06/2020                              5.70
  4/06/20   Pacer Charges; PACER SERVICE CENTER; 04/06/2020                              1.10
  4/06/20   Pacer Charges; PACER SERVICE CENTER; 04/06/2020                              5.50
  4/06/20   Pacer Charges; PACER SERVICE CENTER; 04/06/2020                             13.30
  4/06/20   Pacer Charges; PACER SERVICE CENTER; 04/06/2020                              3.50
  4/06/20   Pacer Charges; PACER SERVICE CENTER; 04/06/2020                             21.40
  4/20/20   Color Copy                                                                    .50
  4/20/20   B&W Copy                                                                     2.86
  4/29/20   Soundpath Teleconferencing 03/19/2020                                         .88
  4/30/20   Westlaw Research                                                         1,071.74
  4/30/20   Westlaw Research                                                           111.67
            TOTAL DISBURSEMENTS                                                    $ 1,259.85


MATTER 10172 TOTAL                                                                 $ 1,259.85




                                             Page 17
Case 18-09108-RLM-11   Doc 1423-4   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 4 of
                                        21




                          May 2020
    Case 18-09108-RLM-11     Doc 1423-4 Filed 02/03/21 EOD 02/03/21 17:26:42    Pg 5 of
                                         LAW 21
                                             OFFICES

                                   JENNER & BLOCK LLP
                                           353 N. Clark Street
                                      CHICAGO, ILLINOIS 60654-3456
                                             (312) 222-9350




EXPENSES                                                              MATTER NUMBER - 10172


  4/06/20   Pacer Charges; PACER SERVICE CENTER; 04/06/2020                            16.10
  4/20/20   04/20/2020 UPS Delivery Service 1Z6134380198745701                         11.97
  5/18/20   Court Fees, ELAN CORPORATE PAYMENT SYSTEMS, 05/18/ 2020                   350.00
  5/18/20   B&W Copy                                                                   48.40
  5/19/20   B&W Copy                                                                   64.13
  5/31/20   Lexis Research                                                            167.98
  5/31/20   Westlaw Research                                                           31.84
            TOTAL DISBURSEMENTS                                                     $ 690.42


MATTER 10172 TOTAL                                                                  $ 690.42




                                            Page 16
  Case 18-09108-RLM-11       Doc 1423-4 Filed 02/03/21 EOD 02/03/21 17:26:42   Pg 6 of
                                         LAW 21
                                             OFFICES

                                   JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




4/30/20   04/30/2020 UPS Delivery Service 1Z6134380199582840                           7.86
          TOTAL DISBURSEMENTS                                                        $ 7.86




                                             Page 22
Case 18-09108-RLM-11   Doc 1423-4   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 7 of
                                        21




                          June 2020
    Case 18-09108-RLM-11      Doc 1423-4 Filed 02/03/21 EOD 02/03/21 17:26:42      Pg 8 of
                                          LAW 21
                                              OFFICES

                                    JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




EXPENSES                                                                 MATTER NUMBER - 10172


  6/02/20   B&W Copy                                                                      88.00
  6/03/20   Color Copy                                                                     1.50
  6/03/20   B&W Copy                                                                      23.54
  6/05/20   B&W Copy                                                                     117.59
  6/08/20   B&W Copy                                                                     161.15
  6/09/20   Other Professional Services; J&J COURT TRANSCRIBERS, INC.;                   399.30
            06/09/2020; Federal Court Daily on 06/09/2020.
  6/10/20   B&W Copy                                                                      24.31
  6/11/20   B&W Copy                                                                      63.80
  6/12/20   Court Fees, ELAN CORPORATE PAYMENT SYSTEMS, 06/12/ 2020                      298.00
  6/12/20   B&W Copy                                                                      11.44
  6/15/20   B&W Copy                                                                      46.64
  6/18/20   B&W Copy                                                                      85.36
  6/19/20   Other Professional Services; J&J COURT TRANSCRIBERS, INC.;                   266.20
            06/19/2020; Federal Court Daily on 06/08/2020.
  6/22/20   US Messenger & Logistics 05/19/2020                                            67.84
  6/22/20   US Messenger & Logistics 05/19/2020                                            18.74
  6/22/20   US Messenger & Logistics 05/19/2020                                            45.80
  6/22/20   US Messenger & Logistics 05/19/2020                                            64.00
  6/22/20   US Messenger & Logistics 05/26/2020                                            45.58
  6/22/20   B&W Copy                                                                        5.17
  6/30/20   Lexis Research                                                                346.22
  6/30/20   Westlaw Research                                                              993.90
  6/30/20   Westlaw Research                                                                9.39
  6/30/20   B&W Copy                                                                         .66
  6/30/20   06/30/2020 UPS Delivery Service 1Z6134380196786073                              7.69
            TOTAL DISBURSEMENTS                                                       $ 3,191.82


MATTER 10172 TOTAL                                                                    $ 3,191.82




                                             Page 14
Case 18-09108-RLM-11   Doc 1423-4   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 9 of
                                        21




                           July 2020
   Case 18-09108-RLM-11        Doc 1423-4  Filed 02/03/21 EOD 02/03/21 17:26:42     Pg 10 of
                                            LAW 21
                                                OFFICES

                                      JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350




EXPENSES                                                                  MATTER NUMBER - 10172


  7/02/20   Court Fees, ELAN CORPORATE PAYMENT SYSTEMS, 07/02/ 2020                        70.00
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                   1.50
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                  73.70
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                   7.90
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                   7.00
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                  52.10
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                  40.40
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                   3.50
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                   4.40
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                    .80
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                   9.10
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                    .40
  7/07/20   Other Professional Services; PACER SERVICE CENTER; 07/07/2020                  17.10
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court               7.90
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                  1.60
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                  5.80
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court              12.40
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                   .60
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                  4.40
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                   .60
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court              17.50
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                   .10
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court              51.10
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court              63.60
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                  2.00
            electronic records for various matters.
  7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                  8.30
            electronic records for various matters.




                                               Page 11
 Case 18-09108-RLM-11        Doc 1423-4  Filed 02/03/21 EOD 02/03/21 17:26:42   Pg 11 of
                                          LAW 21
                                              OFFICES

                                    JENNER & BLOCK LLP
                                            353 N. Clark Street
                                       CHICAGO, ILLINOIS 60654-3456
                                              (312) 222-9350




7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                3.60
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court            32.10
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                 .60
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                 .60
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court            56.60
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court            19.90
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                1.70
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court            18.80
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                6.30
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                 .70
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                2.40
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                 .20
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                2.00
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                 .90
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                 .60
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                2.60
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                 .90
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                1.40
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                 .80
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                1.20
          electronic records for various matters.
7/07/20   Other -; PACER SERVICE CENTER; 07/07/2020; Public access to court                 .50
          electronic records for various matters.
7/09/20   US Messenger 06/02/2020                                                      68.02
7/09/20   US Messenger 06/03/2020                                                      69.69
7/09/20   US Messenger 06/03/2020                                                      33.32



                                             Page 12
   Case 18-09108-RLM-11       Doc 1423-4  Filed 02/03/21 EOD 02/03/21 17:26:42   Pg 12 of
                                           LAW 21
                                               OFFICES

                                     JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350




  7/09/20   US Messenger 06/05/2020                                                     46.70
  7/09/20   US Messenger 06/05/2020                                                     22.03
  7/09/20   US Messenger 06/05/2020                                                     46.70
  7/09/20   US Messenger 06/08/2020                                                     69.50
  7/09/20   US Messenger 06/08/2020                                                     69.50
  7/09/20   US Messenger 06/10/2020                                                     69.50
  7/09/20   US Messenger 06/11/2020                                                     46.70
  7/09/20   US Messenger 06/11/2020                                                    104.54
  7/09/20   US Messenger 06/12/2020                                                     69.69
  7/21/20   06/30/20 Quarterly Pacer Charge                                             28.90
  7/22/20   Other Professional Services; J&J COURT TRANSCRIBERS, INC.;                 314.60
            07/22/2020; Federal Court Daily on 7/15/2020.
  7/24/20   US Messenger 06/15/2020                                                      69.50
  7/24/20   US Messenger 06/15/2020                                                      46.56
  7/24/20   US Messenger 06/18/2020                                                      69.50
  7/24/20   US Messenger 06/18/2020                                                      33.32
  7/24/20   US Messenger 06/22/2020                                                     105.24
  7/30/20   B&W Copy                                                                      2.97
            TOTAL DISBURSEMENTS                                                     $ 2,004.68


MATTER 10172 TOTAL                                                                  $ 2,004.68




                                              Page 13
Case 18-09108-RLM-11   Doc 1423-4   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 13 of
                                        21




                        August 2020
   Case 18-09108-RLM-11       Doc 1423-4  Filed 02/03/21 EOD 02/03/21 17:26:42    Pg 14 of
                                           LAW 21
                                               OFFICES

                                     JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350




EXPENSES                                                                MATTER NUMBER - 10172


  8/03/20   B&W Copy                                                                     17.27
  8/06/20   Other -, ELAN CORPORATE PAYMENT SYSTEMS, 08/06/202 0                      1,592.80
  8/06/20   Transcripts - Court Appearance; J&J COURT TRANSCRIBERS, INC.;               108.00
            08/06/2020; Federal Court Daily on 7/29/2020.
  8/07/20   Other -, ELAN CORPORATE PAYMENT SYSTEMS, 08/07/202 0                        932.50
  8/07/20   Other -, ELAN CORPORATE PAYMENT SYSTEMS, 08/07/202 0                      1,978.10
  8/10/20   B&W Copy                                                                    119.13
  8/10/20   B&W Copy                                                                     31.13
  8/11/20   Transcripts - Court Appearance; J&J COURT TRANSCRIBERS, INC.;               259.20
            08/11/2020; Federal Court Daily on 8/4/2020.
  8/25/20   B&W Copy                                                                       .44
  8/31/20   Lexis Research                                                              201.85
  8/31/20   Westlaw Research                                                            528.90
  8/31/20   Other Professional Services; J&J COURT TRANSCRIBERS, INC.;                  296.45
            08/31/2020; federal Court Daily on 8/26/2020.
  8/31/20   B&W Copy                                                                      32.67
            TOTAL DISBURSEMENTS                                                      $ 6,098.44


MATTER 10172 TOTAL                                                                   $ 6,098.44




                                               Page 8
Case 18-09108-RLM-11   Doc 1423-4   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 15 of
                                        21




                  September 2020
   Case 18-09108-RLM-11       Doc 1423-4  Filed 02/03/21 EOD 02/03/21 17:26:42    Pg 16 of
                                           LAW 21
                                               OFFICES

                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350




EXPENSES                                                                MATTER NUMBER - 10172


  9/02/20   US Messenger 08/10/2020                                                      69.97
  9/02/20   US Messenger 08/11/2020                                                      69.69
  9/02/20   US Messenger 08/10/2020                                                      49.67
  9/21/20   Postage Expense                                                               6.00
  9/21/20   B&W Copy                                                                      6.38
  9/23/20   B&W Copy                                                                     22.66
  9/23/20   09/23/2020 UPS Delivery Service 1Z6134380196680365                           14.58
  9/29/20   Color Copy                                                                   11.25
  9/30/20   Lexis Research                                                              305.47
  9/30/20   Westlaw Research                                                            396.24
            TOTAL DISBURSEMENTS                                                       $ 951.91


MATTER 10172 TOTAL                                                                    $ 951.91




                                               Page 11
Case 18-09108-RLM-11   Doc 1423-4   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 17 of
                                        21




                       October 2020
   Case 18-09108-RLM-11       Doc 1423-4  Filed 02/03/21 EOD 02/03/21 17:26:42    Pg 18 of
                                           LAW 21
                                               OFFICES

                                     JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350




EXPENSES                                                                MATTER NUMBER - 10172


  8/27/20   Court Fees, ELAN CORPORATE PAYMENT SYSTEMS, 08/27/ 2020                     196.00
 10/01/20   B&W Copy                                                                     20.13
 10/05/20   B&W Copy                                                                     18.15
 10/07/20   Other Professional Services; PACER SERVICE CENTER; 10/07/2020                  .90
 10/07/20   Other Professional Services; PACER SERVICE CENTER; 10/07/2020                 3.70
 10/07/20   Other Professional Services; PACER SERVICE CENTER; 10/07/2020                  .30
 10/07/20   Other Professional Services; PACER SERVICE CENTER; 10/07/2020                  .20
 10/07/20   Other Professional Services; PACER SERVICE CENTER; 10/07/2020                  .50
 10/07/20   Other Professional Services; PACER SERVICE CENTER; 10/07/2020                 3.20
 10/07/20   Other Professional Services; PACER SERVICE CENTER; 10/07/2020                16.10
 10/07/20   Other Professional Services; PACER SERVICE CENTER; 10/07/2020                24.50
 10/07/20   Other Professional Services; PACER SERVICE CENTER; 10/07/2020                 5.00
 10/07/20   Other Professional Services; PACER SERVICE CENTER; 10/07/2020                  .70
 10/07/20   Other Professional Services; PACER SERVICE CENTER; 10/07/2020                  .20
 10/07/20   Other Professional Services; PACER SERVICE CENTER; 10/07/2020                 2.30
 10/07/20   Other Professional Services; PACER SERVICE CENTER; 10/07/2020                 3.20
 10/07/20   Other Professional Services; PACER SERVICE CENTER; 10/07/2020                  .80
 10/07/20   Pacer Charges; PACER SERVICE CENTER; 10/07/2020; 07/01/20 -                    .30
            09/30/20.
 10/07/20   Pacer Charges; PACER SERVICE CENTER; 10/07/2020; 07/01/20 -                      6.60
            09/30/20.
 10/07/20   Pacer Charges; PACER SERVICE CENTER; 10/07/2020; 07/01/20 -                       .10
            09/30/20.
 10/07/20   Pacer Charges; PACER SERVICE CENTER; 10/07/2020; 07/01/20 -                      3.30
            09/30/20.
 10/07/20   Pacer Charges; PACER SERVICE CENTER; 10/07/2020; 07/01/20 -                      3.10
            09/30/20.
 10/07/20   Pacer Charges; PACER SERVICE CENTER; 10/07/2020; 07/01/20 -                       .30
            09/30/20.
 10/07/20   Pacer Charges; PACER SERVICE CENTER; 10/07/2020; 07/01/20 -                      5.70
            09/30/20.
 10/07/20   Pacer Charges; PACER SERVICE CENTER; 10/07/2020; 07/01/20 -                       .80
            09/30/20.
 10/07/20   Pacer Charges; PACER SERVICE CENTER; 10/07/2020; 07/01/20 -                       .90
            09/30/20.
 10/07/20   Pacer Charges; PACER SERVICE CENTER; 10/07/2020; 07/01/20 -                      8.70
            09/30/20.
 10/07/20   Pacer Charges; PACER SERVICE CENTER; 10/07/2020; 07/01/20 -                      5.10
            09/30/20.




                                              Page 11
   Case 18-09108-RLM-11       Doc 1423-4  Filed 02/03/21 EOD 02/03/21 17:26:42   Pg 19 of
                                           LAW 21
                                               OFFICES

                                     JENNER & BLOCK LLP
                                             353 N. Clark Street
                                        CHICAGO, ILLINOIS 60654-3456
                                               (312) 222-9350




 10/07/20   Pacer Charges; PACER SERVICE CENTER; 10/07/2020; 07/01/20 -                     .90
            09/30/20.
 10/14/20   U.S. Messenger 10/01/2020                                                   69.69
 10/16/20   B&W Copy                                                                     3.30
 10/26/20   B&W Copy                                                                    12.10
 10/31/20   Lexis Research                                                             108.84
 10/31/20   Westlaw Research                                                           283.73
            TOTAL DISBURSEMENTS                                                      $ 809.34


MATTER 10172 TOTAL                                                                   $ 809.34




                                              Page 12
Case 18-09108-RLM-11   Doc 1423-4   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 20 of
                                        21




                   November 2020
   Case 18-09108-RLM-11       Doc 1423-4  Filed 02/03/21 EOD 02/03/21 17:26:42    Pg 21 of
                                           LAW 21
                                               OFFICES

                                     JENNER & BLOCK LLP
                                              353 N. Clark Street
                                         CHICAGO, ILLINOIS 60654-3456
                                                (312) 222-9350




EXPENSES                                                                MATTER NUMBER - 10172


 10/26/20   10/26/2020 UPS Delivery Service 1Z6134380198102806                            13.88
 11/30/20   Lexis Research                                                             1,195.15
 11/30/20   Westlaw Research                                                             459.73
            TOTAL DISBURSEMENTS                                                      $ 1,668.76


MATTER 10172 TOTAL                                                                   $ 1,668.76




                                               Page 14
